916 So. 2d 121 (2005)
Julia S. MOSS, Individually and on Behalf of Her Deceased Husband, Michael Moss, Caitrin H. Moss and Sean M. Moss
v.
STATE of Louisiana and State of Louisiana through the Department of Transportation and Development.
No. 2005-CC-1963.
Supreme Court of Louisiana.
November 28, 2005.
In re Louisiana State of; Transportation and Development Department of;  Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. I, No. 454,874; to the Court of Appeal, First Circuit, No. 2004 CW 2160R.
Granted.